Citation Nr: 1519485	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard L. Frankel, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2014; a copy of the hearing transcript is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a higher, 100 percent rating for his PTSD.  He also contends that he is rendered unemployable by his symptoms of PTSD.

The Veteran's PTSD is rated as 70 percent disabling, effective May 2006.  The Veteran has also been granted service connection for residuals, injury of left middle finger, evaluated as 10 percent disabling.  The combined rating is 70 percent.  Thus, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a) (2014).

The Veteran has not received a VA examination since October 2006.  An examination which considers the current symptoms of the Veteran's PTSD, as well as the combined effect of his service-connected disabilities on the Veteran's employability, is necessary to resolve the Veteran's claims for increased rating and TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the record indicates that the Veteran failed to appear for previously scheduled examinations, the Board finds that the Veteran has provided good cause for his failure to appear. See 38 C.F.R. § 3.655 (2014) (noting that a VA examination may be rescheduled if good cause is shown). In this regard, the Veteran has stated that he never received notice of the scheduled VA examinations.  See statements dated June 2014 and September 2014.  However, the Veteran asserts that he would be willing to report for a rescheduled examination.  See December 2014 Board Hearing Transcript.  The Veteran's claims for increased rating for PTSD and entitlement to TDIU are therefore remanded for a VA examination.

In addition, the Veteran's testimony indicates that the record is incomplete.  The Veteran reported that he is in receipt of Social Security Administration (SSA) benefits.  In addition, he testified that he received mental health treatment from the VAMC in Camden County, New Jersey.  Finally, the Veteran testified that he most recently received treatment from a private psychiatrist, Dr. Leslie Smith.  Complete records from these sources have not been associated with the claims file.  Accordingly, the AOJ must make efforts to obtain these records prior to scheduling the Veteran for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization from the Veteran, obtain all outstanding pertinent records, to include Social Security Administration (SSA) records, mental health treatment records from Dr. Leslie Smith, and VA Camden County, New Jersey treatment records.  All records and responses received should be associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to determine the severity of his PTSD and its effect on the Veteran's employability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.

The examiner should describe symptoms and manifestations attributable to the Veteran's service-connected PTSD (as opposed to those attributable to any nonservice-connected psychiatric disability), in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411.  The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding.  The degree of social and industrial impairment due solely to the service-connected PTSD should be estimated.  

The examiner should also estimate the degree of industrial impairment caused by all service-connected disability (PTSD and residuals of left middle finger injury).

The examiner must provide a rationale (explanation of reasoning) as to whatever conclusions are reached.  The December 2014 psychological examination should be discussed and reconciled with any opinions proffered. 

3.  Then, readjudicate the issues of an increased disability rating for PTSD and entitlement to a TDIU.  If the Veteran fails, without good cause, to report to the examination scheduled, in adjudicating the claims for PTSD and a TDIU, apply the provisions of 38 C.F.R. § 3.655, as appropriate.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




